DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	The instant application is a national stage entry of PCT/US2018/066366, filed December 19, 2018, which claims priority to U.S. Provisional Application no. 62/607,998, filed December 20, 2017.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 8, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS document was considered. A signed copy of form 1449 is enclosed herewith.
Election/Restrictions
4.	Applicant's election without traverse of Group I in the reply filed on August 31, 2021 is acknowledged.  
5.	In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found Id.
6.	As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species compound 
    PNG
    media_image1.png
    154
    333
    media_image1.png
    Greyscale
 makes a contribution over the prior art of record. Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If the search is extended and a non-elected species is not found allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. The search of the Markush-type claim has been extended to include products of the following prior art rejections made below. Since art was found on a nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration. It has been determined that the entire scope claimed is not patentable. 
Status of the Claims
7.            Currently, Claims 1-7, 9, and 12-16 are pending in the instant application. Claims 4, 6-7, 12, and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. Therefore, claims 1-3, 5, 9, and 13 read on an elected invention and species and are therefore under consideration in the instant application.
Claim Objections
8.	Claims 3, 5, and 13 are objected to for depending on a rejected bae claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



9.         Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAplus Registry Number: RN 906780-34-5. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 906780-34-5, Entered STN: 15 Sept 2006].

    PNG
    media_image2.png
    459
    682
    media_image2.png
    Greyscale

            RN 906780-34-5 anticipates the instant claims wherein G is 
    PNG
    media_image3.png
    66
    109
    media_image3.png
    Greyscale
, R1 is H, A is phenyl.
Registry number 906780-34-5 is available as prior art as of 15 Sept 2006, the date it was indexed into the CAplus database. 

The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image4.png
    99
    480
    media_image4.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.
Regarding the compositions of claim 9, comprising the anticipatory compounds and an excipient, the Registry entry for Registry no. 906780-34-5 discloses a mass solubility of 0.0089 g/L in unbuffered water at pH 7.00. This teaching of 0.0089 g of RN 906780-34-5 in 1 L of water anticipates the claimed composition, wherein the compounds are present with an excipient (i.e., water). 
	
Conclusion
10.	No claims are allowed.  
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626